Title: To George Washington from Colonel Henry Jackson, 9 February 1780
From: Jackson, Henry
To: Washington, George


          
            May it please your Excellency
            Camp Morristown Feby 9 1780
          
          At a late Brigade General Court Martial of which Lt Colo: Huntington was President, Joseph Waterhouse, William Straw, & Amos Rounds, Soldiers in my Regiment were Sentence’d to suffer Death for the Crime of Desertion—Christian Myers, Phillip Wild, Jese Peirce, Nathan Barney, John Mathews, James Whitney William Harman, Peletiah Harman Nathaniel Milliken, & Joel Milliken also Soldiers in the Regiment tried at the same Court, for the same Crime found Guilty & sentenced to receive Corporal Punishment—the situation of the Regiment is such that it does not call for a Capital Punishment, and if it is consistent with the good of the Army, and conformable to your Excelleny⟨’s⟩ view’s, I would take the Liberty to recommend, Waterhouse, Straw, & Rounds (under sentence of Death) to your Excelley for a free Pardon—I would also beg permission to recommend, Wild, Whitney Myers, Harman, Milliken, Mathews, Harman, & Milliken that their punishmen⟨t⟩ may be remited, and that Barney & Peirce have’g deserted several times before, may receve their punishments agreeable to the Judgement of the Court. I have the Honor to be with the greatest respect your Exceellencys most Obt Hume servant
          
            Henry Jackson
          
        